Name: 79/429/EEC: Commission Decision of 17 April 1979 on the implementation of the reform of agricultural structures in the Kingdom of the Netherlands pursuant to Directive 72/159/EEC (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  economic policy;  agricultural policy;  agricultural structures and production; NA
 Date Published: 1979-04-28

 Avis juridique important|31979D042979/429/EEC: Commission Decision of 17 April 1979 on the implementation of the reform of agricultural structures in the Kingdom of the Netherlands pursuant to Directive 72/159/EEC (Only the Dutch text is authentic) Official Journal L 106 , 28/04/1979 P. 0043 - 0043COMMISSION DECISION of 17 April 1979 on the implementation of the reform of agricultural structures in the Kingdom of the Netherlands pursuant to Directive 72/159/EEC (Only the Dutch text is authentic) (79/429/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), and in particular Article 18 (3) thereof, Whereas on 26 February 1979 the Government of the Netherlands notified, pursuant to Article 17 (4) of Directive 72/159/EEC, the fixing of the comparable income for 1979 within the meaning of Article 4 of the abovementioned Directive; Whereas Article 18 (3) of Directive 72/159/EEC requires the Commission to determine whether, having regard to the abovementioned communication, the existing provisions in the Netherlands for the implementation of Directive 72/159/EEC continue to satisfy the conditions for financial contribution by the Community towards common measures within the meaning of Article 15 of Directive 72/159/EEC; Whereas the fixing of the comparable income for 1979 meets the requirements of Directive 72/159/EEC, and in particular Article 4 (1) thereof; Whereas the Decision is in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Having regard to the fixing of the comparable income for 1979, the provisions for the implementation of Directive 72/159/EEC in the Netherlands continue to satisfy the conditions for a Community financial contribution towards common measures within the meaning of Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 17 April 1979. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 96, 23.4.1972, p. 1.